Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2020 has been entered. Claims 1, 3, 5, and 6 have been amended. Claims 15-20 are withdrawn from examination. Claims 1-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claim 6 have overcome the objection and the 35 USC 112(b) rejection previously set forth in the final office action of 7/21/2020. The objection and rejection are withdrawn.
Applicant argument that RAEYMAEKERS (US-2012/0034396), hereinafter RAEYMAEKERS, does not teach an acoustic source in combination with a phase hologram, has been fully considered and found not to be persuasive (see argument of 10/21/2020, pages 11-12).
Applicant states that RAEYMAEKERS teaches a reservoir with two surface acoustic waves (SAWs) devices creating standing pressure wave interference patterns between the walls of the reservoir. Each SAW device consists of a gold plated interdigital transducer (IDT), which polarizes the piezoelectric substrate when powered. The SAW device includes electrodes deposited on the piezoelectric substrate in sum. The electrodes excite the piezoelectric crystal in a way to create the surface acoustic waves. Thus, the piezoelectric substrate with the SAW device is the acoustic source. The piezoelectric substrate alone is not a component that interacts with a primary acoustic wave. For clarity, the complete SAW device of RAEYMAEKERS, including the piezoelectric substrate and the interdigital transducer (IDT), is an acoustic source.
	The Examiner respectfully disagrees. RAEYMAEKERS discloses two separate components: 1) a piezoelectric plate (PZT-5, lead zirconate titanate) that is connected to the electrical leads 10 {[0020], [FIG. 1a] see PZT plate connected to the electrical leads}, and 2) two SAW devices consisting of gold plated interdigital transducer deposited on the piezoelectric substrate.
The Examiner brings in the evidentiary document of ADP (what is a piezo transducer), hereinafter ADP to demonstrate that item 1 is indeed a separate device that create noise or acoustic waves by itself. As shown by ADP, if voltage is applied {[page 1/3, last ¶]} to lead zirconate titanate {[page 2/3, 8th ¶] note no mention of gold plate on the titanate} then a noticeable noise or a sonar (i.e. acoustic wave) is created {[page 1/3, 3rd ¶]}. 
Therefore, as stated in the final office action of 7/21/2020 (page 3) and non-final office action of 2/14/2020 (page 8), RAEYMAEKERS discloses the source of generating acoustic forces (piezoelectric substrate, item 1 above) and additional element called SAW that deposited on this substrate to create the interference image or the holographic image (item 2 above) {[0019], [0020]}. These teachings and the relation 
Applicant’s argument that RAEYMAEKERS does not teach phase control, has been fully considered and found not to be persuasive (see argument of 10/21/2020, pages 12-13)
Applicant states that the SAW device taught by RAEYMAEKERS necessarily has a flat 2D shape as it needs the piezoelectric substrate which is precisely cut at specific orientation of the crystal axes. Even when RAEYMAEKERS teaches that "[T]he position and shape of the SAW devices also determines the shape of the pattern, which can be rectangular, circular or any other desired shape.", the SAW device can only have a 2D shape. Therefore, RAEYMAEKERS does not teach any way for phase control of acoustic waves in the volume. According to RAEYMAEKERS, the SAW devices "create standing pressure wave interference patterns between the walls of the reservoir". Standing waves are constrained by their boundary conditions, which in RAEYMAEKERS is the walls of the reservoir. Thus there is no acoustic diffractive element providing a phase modulation in RAEYMAEKERS as relied upon by the Office.
	As described above, RAEYMAEKERS teaches the acoustic diffractive element (this is the gold plate or SAW). This was clearly established above and also in the final office action of 7/12/2020 (see page 3 and 4, note the comparison between what the instant specification discloses as “acoustic diffractive element” and the SAW). Therefore, the applicant statement above that there is no acoustic diffractive element in RAEYMAEKERS is incorrect.
[0019]}, therefore as stated in the instant specification {[page 9, 2nd ¶]}, is capable of effecting phase change by its varied structure.
Regarding the flat 2D shape of SAW of RAEYMAEKERS, the Examiner submits that instant claim 1 does not define the shape of its recited “acoustic diffractive element” and how such shape is related to its function. Instant FIG. 1 has this element 22 as a flat shape with a thickness. In reality, there is no truly 2D shape element. The Examiner submits that the SAW of RAEYMAEKERS also has a thickness (it has to). Thus it is indeed a 3D object similar to element 22 of the instant specification (a flat shape with a thickness).
Applicant’s note regarding the evidentiary document of MACNALLY has also been found not to be persuasive (see arguments of 10/21/2020, pages 13 and 14).
Applicant states that MACANALLY relates to acoustic holography, wherein a hologram is created with acoustic waves and read optically using coherent light source (see page iii, lines 1 to 6). According to the sections on pages 14 and 89 of MACANALLY cited in the Office Action, the interference pattern formed by the light field is called a hologram, i. e. the sections relate to optically reading the hologram, but not to acoustically creating the hologram. Therefore, regarding MACANALLY, the cited sections explain how a hologram is read by interference of waves coming from an object. Thus in contrast to the Office's statement on pages 8/9 (connecting sentence) of the Office Action, MACANALLY does not teach that an interference field in a closed reservoir (as disclosed by RAEYMAEKERS) represents an acoustic hologram. Applicant respectfully submits that the Office wrongly deduced from MACANALLY that all interference patterns are holographic images just because holographic images are formed through interference. In RAEYMAEKERS the interference patterns result from standing waves in a bound reservoir. They are therefore mode shapes depending on the overall shape of the reservoir. Thus there is no teaching of phase hologram or phase modulation as recited in Claim 1.
	The Examiner relied on MACNALLY as an evidentiary document and not a prior art rejection. The Examiner disagrees with the Applicant’s assertion that MACNALLY deals with light and not sound. As stated by the Applicant itself above, and the abstract of MACNALLY (page iii, lines 4-5): “the hologram first formed from coherent acoustic radiation”. Note that MACNALLY does not say that the hologram is formed with light. MACNALLY reveals or shows this formation by subjecting it to light {[abstract] page iii lines 5-6}. 
	The Examiner did not rely on MACNALLY for teachings of interference image. As stated in the final office action of 7/21/2020 (pages 8-9), it is RAEYMAEKERS that teaches generating acoustic interference image. The Examiner brought in the evidentiary document of MACANALLY to show that this image created by acoustic waves is a holographic image. As such, the interference image of RAEYMAEKERS is a holographic image.
	In the alternative, the Examiner submits that as shown in the final office action of 7/21/2020 (see claim 1 analysis, also repeated in this office action), RAEYMAEKERS teaches the same steps of creating acoustic forces that is recited in lines 9-11 (the 
Applicant’s argument that combination of RAEYMAEKERS and YASUDA is improper, has been fully considered and found not to be persuasive (see arguments of 10/21/2020, page 14).
Applicant states that it is technically impossible to combine the references as asserted by the Office. There is no phase modulation possible with RAEYMAEKERS' teachings. RAEYMAEKERS teaches a primary acoustic source that directly creates surface waves, which leak into the bulk medium and excite resonant modes of a reservoir. The phases are determined by the resonances in the reservoir of RAEYMAEKERS. Even if the skilled person could arrange the acoustic source of YASUDA in the reservoir of RAEYMAEKERS, a combination would not result in the invention as claimed, that is, employing the acoustic source device and additionally the phase hologram including the acoustic diffractive element, as recited in Claim 1.
	As stated above, the Applicant is incorrect is stating that RAEYMAEKERS only teaches a primary acoustic source. RAEYMAEKERS teaches both the primary acoustic source and the diffractive element (see arguments above under item 2). 
[0019]}, therefore as stated in the instant specification {[page 9, 2nd ¶]}, is capable of effecting phase change by its varied structure. 
YASUDA teaches varying phase (i.e. phase modulation) and intensity of wave generating elements and their superposition {[col 3, lines 23-27]}. YASUDA further discloses that the desired shape formed by the superposition of the individual ultrasonic waves provides a holographic grating (the phase hologram) {[col 26, lines 20-25]}. YOSUAS further details the calculations needed for each shape and intensity using vector analysis that relates to the angular velocity of transmitted wave (shape of the element, note that RAEYMAEKERS's SAW shape can be changed) and acoustic intensity wave, thus disclosing how the calculation is performed {[cols 13, 14]}.
YASUDA teaches that the purpose of these phase modulations is greater focus and the ability to fix a particle at an accurate point {[col 11, lines 32-35]}. This teaching provides the motivation to combine teaching of YASUDA with those of RAEYMAEKERS. Again, the Applicant is advised to provide an argument as why this combination is not obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "at least one acoustic array source" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 is dependent on claim 5, where “acoustic sources” and not “acoustic array sources” is recited. For the purpose of examination, the Examiner replaces “acoustic array source” in claim 21 with “acoustic source”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RAEYMAEKERS (US-2012/0034396), hereinafter RAEYMAEKERS, in view of YASUDA (US 6,216,538), hereinafter YASUDA, as evidenced by MACANALLY (Acoustic imaging by Holography), hereinafter, MACANALLY.
A method of fabricating a component {[0005] a method based on ultrasonic techniques to create recording media (recording media is the component)}, comprising the steps of: 
providing a precursor material in a working medium {[0006] These recording media consist of magnetic islands (the precursor), physically separated from each other by a non-magnetic medium (working medium), [0014] In one example, ferromagnetic particles (precursor) are submerged in a resin solution (working medium), … however, any type of particles may be used with the method of the present invention (not just ferromagnetic)}.
creating acoustic forces and positioning the precursor material in the working medium under an effect of the acoustic forces, so that a material distribution is formed, which has a shape of the component to be fabricated {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave (the acoustic forces) interference patterns between the walls of the reservoir. The patterns, of ferromagnetic particles thus formed are adjustable by tuning the frequency and power of the SAW devices (the material distribution shape forming)}, and 
subjecting at least one of the material distribution and the working medium to a fixation, so that the precursor material of the material distribution or the working medium surrounding the material distribution is bound {[0014] The pattern is finally fixated by curing the resin with UV light (bounding of material distribution)}, 
wherein the step of creating the acoustic forces includes generating an acoustic interference image, which is an acoustically holographic image generated using an acoustic source device creating a primary acoustic wave and additionally a phase hologram, wherein the phase hologram includes an acoustic diffractive element, {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave interference patterns (the interference image), [0020] (note the PZT plate and electrical leads are the primary source), {[0019] (note the SAW is the diffractive element or the phase hologram that includes this element}.
wherein the acoustic diffractive element is placed along an acoustic beam path between the acoustic source device and the precursor material in the working medium {[0019] (note that similar to instant FIG. 1 that shows the diffractive element 22 is attached to the primary source 21, thus in the beam path, it is disclosed that SAW is deposited on the piezoelectric substrate, thus reading on this limitation and similar to the instant FIG. 1},
and the material distribution is formed by moving the precursor material towards energy extrema of the holographic image {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave interference patterns between the walls of the reservoir. The ferromagnetic particles congregate in the areas of minimal pressure (movement of particles toward energy extrema and formation of interference pattern),
As stated above, RAEYMAEKERS teaches generating acoustic interference image. As shown by MACANALLY, this image created by acoustic waves is a holographic image {[page iii, line 4-5], [page 89, line 4], and [page 14, lines 21-23]}. As such, the interference image of RAEYMAEKERS is a holographic image.
In the alternative, the Examiner submits that as shown above, RAEYMAEKERS teaches the same steps of creating acoustic forces (the interference image, primary 
Notably, the applicant does not recite any additional method step(s) that creates such hologram. If applying the same method steps using substantially the same primary source and diffractive element does not inherently result in formation of hologram, then a question of scope of enablement and/or omitting essential method limitations can be brought for instant claim 1.
Regarding the remainder limitation of claim 1 “that imparts a phase modulation on a the primary acoustic wave, a structure of said acoustic diffractive element being calculated in dependency on a wavefront of the primary acoustic wave and an intensity distribution corresponding to the shape of the component to be fabricated”, 
As discussed above, RAEYMAEKERS discloses the transmission acoustic diffractive element {[0019]}.
RAEYMAEKERS, however, is silent on phase modulation of this element and its structural calculations to provide a more accurate accumulation of materials and provide finesse to the final 3D object. 
In the same filed of endeavor that is related to handling and manipulating particle positions using acoustic radiation pressures, YASUDA teaches that by phase control, the ultrasonic waves can be brought into focus and particle can be trapped in that focal point {[col 11, lines 32-35]}. YOUSUDA teaches the advantage of this method being the ability to fix a particle at any position and move or transport it in any direction {[col 3, lines 11-14]}. YASUDA teaches that this method is effected by individual control over [col 3, lines 23-27]}. As an example, YASUDA discloses a doughnut shape ultrasonic wave transmission element {[col 8, lines 60-64]}. YASUDA further discloses that the desired shape formed by superposition of the individual ultrasonic waves provides a holographic grating (the phase hologram). YOSUAS further details the calculations needed for each shape and intensity using vector analysis that relates to the angular velocity of transmitted wave (shape of the element) and acoustic intensity wave, thus disclosing how the calculation is performed {[cols 13 , 14]}. Note that YASUDA teaches calculating the shape based on a given structure of acoustic element as shown in the cited calculation. It is inherent that the reverse can also be done by YOUSUDA’s calculations: given a shape, the structure of the element can be reversed calculated.
 At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission element of RAEYMAEKERS, according to the teaching of YASUDA to have imparted better control over the positioning of particle material that eventually is turned into a 3D object. Note that acoustic sources of both these reference are identical, thus one can be modified based on the teaching of the other. They are piezoelectric transduces or devices {see [claim 1] of YASUDA and [0019] of VENTURELLI}.
For 3D objects that require very intricate boundaries and profile and to bring finesse into the final object, one would have been motivated to look to prior art and seek method(s) that can improve the acoustic waves of RAEYMAEKERS based to fine tune [col 3, lines 11-14]}.
  Regarding claim 2, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the material distribution is formed by collecting the precursor material around the energy extrema of the holographic image or at a holding surface in a neighborhood of the energy extrema of the holographic image {[0014] Two surface acoustic wave (SAW) devices create pressure wave interference patterns between the walls of the reservoir. The ferromagnetic particles congregate in the areas of minimal pressure (collection at energy extrema)}. 
Regarding claim 3 and 4, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the holographic image is generated by transmitting the primary acoustic wave from the acoustic source device via the acoustic diffractive element to the working medium (claim 3), wherein the acoustic diffractive element is a transmission hologram or a reflection hologram (claim 4)” {see the analysis of claim 1, [0019] (the piezoelectric substrate is transmitting the primary wave via SAW, thus both constitute the source device, SAW is a transmission type}. 
Regarding claim 5 and as discussed under claim 1, RAEYMAEKERS teaches the acoustic source device that creates a primary acoustic wave. RAEYMAEKERS, however, is silent on a plurality of these devices.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have duplicated the acoustic source device of RAEYMAEKERS, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.

Regarding claim 6, RAEYMAEKERS teaches a method that reads on the applicant claim of including at least one of the steps 
- generating the holographic image with varying acoustic waveform, and 
- an acoustic reference wave is transmitted from an acoustic reference source into the working medium simultaneously with the primary acoustic wave from the acoustic source device {[0014] The patterns, of ferromagnetic particles thus formed are adjustable by tuning the frequency and power of the SAW devices (varying acoustic waveform)}. 
Regarding claim 7, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the fixation is triggered by at least one of thermal energy, an irradiation, and a fixation agent {[0014] The pattern is finally fixated by curing the resin with UV light (the irradiation)}. 
Regarding claims 8 and 9, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein all the precursor material of the material distribution is subjected to the fixation simultaneously (claim 8), wherein the fixation includes at least one of binding precursor materials of the material distribution with each other and binding the precursor materials of the material distribution with the working medium (claim 9) {[0014] The pattern (i.e. all the precursor material) is finally fixated (the at least binding with each other}. 
wherein the fixation includes binding the working medium around the material distribution, wherein the precursor material of the material distribution is separated from the bound working medium {[0014] ferromagnetic particles are submerged in a resin solution,…, the pattern is finally fixated by curing the resin (both the resin or working medium and the particles coated with resin are cured), [0015] and is physically separated from its neighboring bits by the non-magnetic resin (separation of particles that are bound from adjacent working medium)} . 
Regarding claim 11, RAEYMAEKERS teaches a method that reads on the applicant claim of including at least one of the features the precursor material comprise at least one of solid particles, liquid particles, droplets, bubbles, soft matter particles, molecules, biological matter, and biological cells, and the working medium comprises one of a gas, a liquid, a slurry, an emulsion, a suspension, and a foam {[0014] ferromagnetic particles in a resin solution (they are solid particles and working medium or resin is liquid)}. 
Regarding claim 12, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the material distribution has one of the features: 
-the material distribution extends along a line, 
-the material distribution extends along a surface,
 -the material distribution extends in a three-dimensional volume, 
-the material distribution is enclosed by a topologically closed surface, and 
-the material distribution comprises at least two sub-distributions {[FIG. 4] it illustrates that particles distribution extends along a surface (X-Y plane)}. 
 wherein the steps of generating the holographic image, forming the material distribution and subjecting at least one of the material distribution and the working medium the fixation are repeated at least once {see [0014] outlining the pattern formation and fixation done once}. 
Regarding claim 14, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the holographic image is created independently of an inner shape of a container accommodating the working medium with the precursor material {[FIG. 1a] a rectangular reservoir, [FIG. 4] various shapes of patterns independent of a rectangular shape (i.e. circular shape)}.
Regarding claim 21, RAEYMAEKERS teaches a method that reads on the applicant claim of wherein the holographic image is generated by acoustic waves formed with at least one acoustic array source being acoustically coupled with the working medium {see section 112(b), [0006], [0014]} . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748